Name: 97/599/EC: Commission Decision of 30 July 1997 approving the 1996/97 technical action plan for the improvement of agricultural statistics (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  agricultural activity;  management;  economic analysis;  EU finance;  farming systems
 Date Published: 1997-09-02

 Avis juridique important|31997D059997/599/EC: Commission Decision of 30 July 1997 approving the 1996/97 technical action plan for the improvement of agricultural statistics (Text with EEA relevance) Official Journal L 240 , 02/09/1997 P. 0010 - 0012COMMISSION DECISION of 30 July 1997 approving the 1996/97 technical action plan for the improvement of agricultural statistics (Text with EEA relevance) (97/599/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 96/411/EC of 25 June 1996 on improving Community agricultural statistics (1), and, in particular, Article 4 (1) thereof,Whereas, according to Article 4 (1) of Decision 96/411/EC, the Commission shall establish each year, according to the procedure provided for in Article 10, a technical action plan for agricultural statistics;Whereas the 1996/97 technical action plan (first and second parts) has been approved by Commission Decision 97/19/EC (2);Whereas the 1996/97 technical action plan (third part) has been drawn up on the basis of the priorities of the Commission as regards statistical needs;Whereas the actions envisaged in this plan are among the statistical fields where there are new or increasing needs appearing in Annex II to Decision 96/411/EC;Whereas, in accordance with Article 6 of Decision 96/411/EC, the Community contributes financially to the expenditure incurred by each Member State for the adaptations of the national systems or for preparatory work connected with new or increasing needs carried out under a technical action plan;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Statistics,HAS ADOPTED THIS DECISION:Article 1 The 1996/97 technical action plan (third part) for the improvement of agricultural statistics is attached at Annex I to this Decision.Article 2 This Decision is addressed to the Member States.Done at Brussels, 30 July 1997.For the CommissionYves-Thibault DE SILGUYMember of the Commission(1) OJ L 162, 1. 7. 1996, p. 14.(2) OJ L 6, 10. 1. 1997, p. 45.ANNEX 1996/1997 TECHNICAL ACTION PLAN (THIRD PART) 1. The technical action plan for the improvement of agricultural statistics (TAPAS) approved by the Commission on 16 December 1996 (1) provides for a third part, to be drawn up in spring 1997, determining the measures to be included and the amount of financial aid they are to receive from the Commission.2. The purpose of the measures laid down in the third part is to improve statistics in the following areas:(i) Supply balances:(a) balances of cereals and other major crops, fruit and vegetable balances, milk product balances,(b) fodder balances.(ii) Animal statistics:(a) production forecasts,(b) protein content of milk products.The Commission shall participate financially in the measures undertaken in these areas. The contribution per Member State shall not exceed the amounts specified in the table 1 annexed.3. The principal improvement at which Member States should aim in their actions are:(i) Supply Balance Sheets:(a) stocks of cereals and other field crops, fruit and vegetables, milk products:- updating or drawing-up of supply balance-sheets, in particular on cereals, fruit and vegetables, and milk products,- measures including surveys for improved estimates of some balance-sheets headings (stocks, consumption, etc.).(b) Fodder:- updating or drawing-up of fodder balance-sheets,- improved knowledge of supply and consumption of marketed fodder fed on farm,- methodological studies for a better evaluation of certain entries of the balance-sheet.(ii) Animal statistics:(a) improved production forecasts:- by supplementing livestock surveys by other sources of information,- by improving the current livestock surveys,- by improving the information coming from other sources, as well as the forecasting methodology.To this end could be used in particular statistics of slaughterings, improved production forecasting models, better use of the statistical series on livestock (break-down and analysis by size and by category, etc.), etc.(b) protein level of the milk products: methodological studies to meet the need for a supply of regular statistics on this topic.>TABLE>(1) OJ L 6, 10. 1. 1997, p. 45.